        Case 1:21-cr-00045-DLF Document 18-1 Filed 06/06/21 Page 1 of 4




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530

                                                      June 6, 2021

Vincent Citro, Esq.
Law Offices of Horwitz & Citro, P.A.
17 East Pine Street
Orlando, Florida 32801

       Re:      United States v. Andrew Williams
                Case No. 21-cr-45

Dear Counsel:

       Enclosed as preliminary discovery in this case is available on USAFx, that contains the
following materials:

   •   File folder named First Production of Informal Discovery for Andrew Williams – June 6,
       2021. This folder includes a total of 64 files. This folder contains two subfolders:
               1) Highly Sensitive, which contains the following files that are Highly Sensitive
               pursuant to the terms of the Protective Order;

                   File Name
                   0176-TP-
                   3367781_0000028_1A0000019_0000001_PHYSICAL
                   (1A19).pdf
                   0176-TP-
                   3367781_0000028_1A0000019_0000001_PHYSICAL
                   (1A19)

                2) Sensitive, which contains the following files that are Sensitive pursuant to the
                terms of the Protective Order;

             File Name
             0176-TP-3367781_0000020
Case 1:21-cr-00045-DLF Document 18-1 Filed 06/06/21 Page 2 of 4




    3) Williams discovery export. This folder contains 61 files.

  File Name
  0176-TP-3367781-GJ_0000007
  0176-TP-3367781-GJ_0000007_1A0000005_0000001
  0176-TP-3367781-GJ_0000006_1A0000016_0000002
  0176-TP-3367781-GJ_0000006_1A0000016_0000001
  0176-TP-3367781-GJ_0000006
  0176-TP-3367781-GJ_0000005_1A0000009_0000001
  0176-TP-3367781-GJ_0000005
  0176-TP-3367781-GJ_0000002_1A0000013_0000002
  0176-TP-3367781-GJ_0000002_1A0000013_0000001
  0176-TP-3367781-GJ_0000002
  0176-TP-3367781_0000039
  0176-TP-3367781_0000034
  0176-TP-3367781_0000033
  0176-TP-3367781_0000019_1A0000011_0000001
  0176-TP-3367781_0000031_1A0000016_0000002
  0176-TP-3367781_0000031_1A0000016_0000001
  0176-TP-3367781_0000031
  0176-TP-3367781_0000023_1A0000014_0000001
  0176-TP-3367781_0000028_1A0000019_0000001_PHYSICAL
  0176-TP-3367781_0000028
  0176-TP-3367781_0000026_Import
  0176-TP-3367781_0000023
  0176-TP-3367781_0000020_1A0000013_0000001
  0176-TP-3367781_0000021
  0176-TP-3367781_0000020_1A0000012_0000001
  0176-TP-3367781_0000019_1A0000009_0000001_PHYSICAL
  0176-TP-3367781_0000019_1A0000010_0000001_PHYSICAL
  0176-TP-3367781_0000004_Import
  0176-TP-3367781_0000004
  0176-TP-3367781_0000019_1A0000008_0000006
  0176-TP-3367781_0000019_1A0000008_0000003
  0176-TP-3367781_0000019_1A0000008_0000004
  0176-TP-3367781_0000019_1A0000008_0000005
  0176-TP-3367781_0000019_1A0000008_0000002
  0176-TP-3367781_0000018
  0176-TP-3367781_0000019
                                     2
         Case 1:21-cr-00045-DLF Document 18-1 Filed 06/06/21 Page 3 of 4




           0176-TP-3367781_0000019_1A0000008_0000001
           0176-TP-3367781_0000016_1A0000005_0000001
           0176-TP-3367781_0000016
           0176-TP-3367781_0000012_1A0000002_0000001
           0176-TP-3367781_0000017
           0176-TP-3367781_0000014
           0176-TP-3367781_0000013
           0176-TP-3367781_0000014_1A0000003_0000001
           0176-TP-3367781_0000012
           0176-TP-3367781_0000011_1A0000001_0000001
           0176-TP-3367781_0000011
           0176-TP-3367781_0000010_Import.msg
           0176-TP-3367781_0000010
           0176-TP-3367781_0000009
           0176-TP-3367781_0000007
           0176-TP-3367781_0000008
           0176-TP-3367781_0000007_Import
           0176-TP-3367781_0000005
           0176-TP-3367781_0000005_Import
           0176-TP-3367781_0000006
           0176-TP-3367781_0000006_Import
           0176-TP-3367781_0000003
           0176-TP-3367781_0000002
           0176-TP-3367781_0000002_1A0000061_0000001
           0176-TP-3367781_0000002_1A0000060_0000001


        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       This material is subject to the terms of the Protective Order issued in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

                                                 3
         Case 1:21-cr-00045-DLF Document 18-1 Filed 06/06/21 Page 4 of 4




        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,



                                                     Peter Lallas
                                                     Assistant United States Attorney




                                                4
